DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
The amendment filed on 02/03/2022 has been entered. Claims 1 and 31-33 have been amended and are currently pending and under examination. 

Withdrawn Rejections
	Claim 1 has been amended to now recite that the process is drawn to a process for producing 1,1,3,3-tetrachloropropene by selectively dehydrochlorinating a mixture of 1,1,1,2,3-pentachloropropane and 1,1,1,3,3-pentachloropropane. Tirtowidjojo teaches conducting a selective dehydrochlorination process of a mixture of 1,1,1,2,2-pentachloropropane and 1,1,2,2,3-pentachloropropane to provide 1,1,2,3-tetrachloropropene. Hence, the 103 rejection over Tirtowidjojo in view of Tiang has been withdrawn.
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 10,029,962B2 and 10,851,033B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the nonstatutory double patenting rejections have been withdrawn.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 31-33 are newly rejected under 35 U.S.C. 103 as being unpatentable over Klausmeyer (Klausmeyer, R. L. et al. Patent application publication number US2017/0081263A1, effective filing date May 16, 2014; cited in IDS 11/20/2020).
	Regarding Claims 1 and 31, Klausmeyer teaches a method for obtaining 1,1,3,3-tetrachloropropene by dehydrochlorinating 1,1,1,3,3-pentachloropropane stream ([0008]). Klausmeyer further teaches that 1,1,1,3,3-pentachloropropane stream is purified that contains in one or more embodiments less than 5,000 ppm 1,1,1,2,3-pentachloropropane ([0018]) or is partially purified that contains in one or more embodiments at most 2.0 wt% 1,1,1,2,3-pentachloropropane ([0019]). Klausmeyer further teaches that the dehydrochlorination reaction is conducted in a 3-liter Pyrex glass round-bottom glass ([0064]), which reads on the claimed surface having an iron content of about 20% (that also includes 0% iron and glass does not contain iron) or formed from non-metallic materials.
Regarding Claims 32-33, the limitations “wherein said impregnated graphite is…” and “wherein said plastic material are selected from…” are not given patentable weight because “impregnated graphite” and “plastic materials” are set forth in Claims 31 and 1, respectively, as alternatives to other materials of the dehydrochlorination zone that also list non-metallic materials (Claim 1) or glass (Claim 31) (already taught by Klausmeyer).

MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,1,3,3- tetrachloropropene comprising: providing a mixture comprising C3 chlorinated alkane isomers 1,1,1,2,3- pentachloropropane and 1,1,1,3,3-pentachloropropane, wherein the 1,1,1,2,3-pentachloropropane and the 1,1,1,3,3-pentachloropropane have a boiling point differing by < 15°C, subjecting the mixture to a selective dehydrochlorination step in a dehydrochlorination zone in which one of 1,1,1,2,3-pentachloropropane and 1,1,1,3,3-pentachloropropane is selectively converted to 1,1,3,3- tetrachloropropene without substantial dehydrochlorination of the other C3 chlorinated alkane isomer, wherein some or all surfaces of the dehydrochlorination zone in which the process is carried out, which a stream rich in or consisting of 1,1,3,3- tetrachloropropene will contact during dehydrochlorination, have an iron content of about 20% or less and / or are formed from non-metallic materials and / or plastic materials in view of the teachings of Klausmeyer.

Conclusion
Claims 1 and 31-33 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622